 


110 HR 3662 IH: Forewarn Act of 2007
U.S. House of Representatives
2007-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3662 
IN THE HOUSE OF REPRESENTATIVES 
 
September 25, 2007 
Mr. McHugh introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To amend the Worker Adjustment and Retraining Notification Act to improve such Act. 
 
 
1.Short titleThis Act may be cited as the Forewarn Act of 2007. 
2.Amendments to the Worker Adjustment and Retraining Act 
(a)DefinitionsSection 2(a) of the Worker Adjustment and Retraining Notification Act (29 U.S.C. 2101(a)) is amended— 
(1)in paragraph (1)— 
(A)by striking 100 each place that such appears and inserting 50; and 
(B)in subparagraph (B), by striking 4,000 and inserting 2,000; 
(2)in paragraph (2), by striking 50 and inserting 25; and 
(3)in paragraph (3)(B)(ii), by striking 500 and inserting 100. 
(b)Notice RequiredSection 3 of the Worker Adjustment and Retraining Notification Act (29 U.S.C. 2102) is amended— 
(1)in subsection (a), by striking 60-day and inserting 90-day; 
(2)in subsection (b), by striking 60-day each place that such appears and inserting 90-day; and 
(3)by adding at the end the following: 
 
(e)Calendar DaysAll references in this Act to days shall mean calendar days.. 
(c)Notice to Other Parties and Secretary of LaborSection 3(a) of the Worker Adjustment and Retraining Notification Act (29 U.S.C. 2102(a) is amended— 
(1)in the subsection heading, by striking Local Governments and inserting Government Officials; 
(2)in paragraph (1), by striking ; and and inserting a semicolon; 
(3)in paragraph (2), by striking the period and inserting a semicolon; and 
(4)by adding after paragraph (2) the following: 
 
(2)to the Secretary of Labor, including the number of employees affected; 
(3)to the United States Senators, United States Representative, State Senator, and State Representative who represent the area in which the plant is located; and 
(4)to the Governor of the State in which the plant is located and to the chief elected official of the unit of local government within such closing or layoff is to occur.. 
(d)Determinations with respect to employment lossSection 3(d) of the Worker Adjustment and Retraining Notification Act (29 U.S.C. 2102(d)) is amended by striking , each of which is less than the minimum number and all that follows, and inserting during any 180-day period, one or more of which is less than the minimum number specified in section 2(a)(2) or (3) but which in the aggregate equal or exceed that minimum number, shall be considered a plant closing or mass layoff..  
(e)PenaltySection 5 of the Worker Adjustment and Retraining Notification Act (29 U.S.C. 2104) is amended— 
(1)in subsection (a)(1)(A), by striking back pay and inserting two days’ pay multiplied by the number of calendar days short of 90 that the company provided notice before such closing or layoff; 
(2)in the matter following subparagraph (B), by striking 60 days and inserting 90 days; and 
(3)by adding at the end the following: 
 
(c)Authority of Secretary of LaborA civil action may be brought by the Secretary of Labor (or the appropriate State attorney general if the Secretary fails to act within 6 months of the alleged violation) on behalf of one or more employees for relief under this section.. 
(f)Educational MaterialsThe Worker Adjustment and Retraining Notification Act (29 U.S.C. 2101 et seq.) is amended by adding at the end the following: 
 
12.Educational materialsThe Secretary of Labor shall make educational materials concerning employee rights and employer responsibilities under this Act available to the general public and employers. Such materials shall be available on the Internet website of the Secretary and in written form for distribution by employers.. 
 
